—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from (1) an order of the Family Court, Kings County (Deutsch, J.), dated July 6, 1989, which, after a hearing, denied her motion, inter alia, for a change of custody, and (2) an order of the same court, also dated July 6, 1989, which, after a hearing, granted the Law Guardian’s motion to temporarily suspend the mother’s visitation with the child.
Ordered that the orders are affirmed, with one bill of costs.
The record fully supports the Family Court’s determination that the child’s best interests will be served by allowing custody to remain with the father (see, Friederwitzer v Friederwitzer, 55 NY2d 89). Contrary to the mother’s contention, the father was not guilty of medical neglect, inasmuch as the course of treatment he chose was "an acceptable course of medical treatment for their child in light of all the surrounding circumstances” (Matter of Hofbauer, 47 NY2d 648, 656). Similarly, it was in the child’s best interests to suspend the mother’s visitation.
We have examined the mother’s remaining contentions and find them to be without merit. Thompson, J. P., Balletta, O’Brien and Ritter, JJ., concur.